DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-03-00012-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



PAUL JOSEPH ANDERKO,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY CRIMINAL COURT NO. 7 OF

THE STATE OF TEXAS,
APPELLEE§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and
his counsel.  No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered May 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.





(DO NOT PUBLISH)